IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter Of                           :   No. 2192 Disciplinary Docket No. 3
                                           :
                                           :   No. 215 DB 2015
ADAM J. RODGERS                            :
                                           :   Attorney Registration No. 64987
                                           :
                                           :   (Philadelphia)


                                        ORDER


PER CURIAM


      AND NOW, this 19th day of January, 2018, on certification by the Disciplinary

Board that Adam J. Rodgers, who was suspended for a period of three months, has

filed a verified statement showing compliance with the Order of Suspension and

Pa.R.D.E. 217, and there being no other outstanding order of suspension or

disbarment, Adam J. Rodgers shall resume active status, subject to the terms of

probation, as outlined in this Court’s order dated June 1, 2016.